Exhibit 10.1

EXECUTION COPY

SECOND INCREMENTAL TERM A FACILITY AMENDMENT

SECOND INCREMENTAL TERM A FACILITY AMENDMENT, dated as of August 2, 2016 (this
“Amendment”), to the Credit Agreement (as defined below) among Avago
Technologies Cayman Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Holdings”), Avago Technologies
Cayman Finance Limited, an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Cayman Borrower”), BC Luxembourg S.à
r.l., a Luxembourg private limited liability company (société à responsabilité
limitée), having its registered office at 3A, Sentier de l’Esperance, L-1474
Luxembourg, Grand-Duchy of Luxembourg, registered with the Luxembourg Register
of Commerce and Companies under registration number B 201613 and with a share
capital of US $20,000 (the “Luxco Borrower” and, together with the Cayman
Borrower, the “Borrowers”), Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) and the Second Additional Term A
Lenders (as defined below).

RECITALS

A. Holdings, the Borrowers, the lenders party thereto from time to time and the
Administrative Agent and collateral agent are party to that certain Credit
Agreement, dated as of February 1, 2016 (as amended by that certain First
Incremental Term A Facility Amendment, dated as of April 29, 2016, and as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

B. Pursuant to Section 2.20 of the Credit Agreement, the Borrowers may request
additional Term A Loans by, among other things, entering into one or more
Incremental Facility Amendments, pursuant to the terms and conditions of the
Credit Agreement, with each Additional Lender agreeing to provide such
Incremental Term Loans (each such Additional Lender agreeing to provide Second
Additional Term A Loans (as defined below) hereunder is referred to herein as a
“Second Additional Term A Lender”, and collectively, the “Second Additional Term
A Lenders”).

C. The Borrowers have requested a borrowing of Incremental Term Loans in the
form of additional Term A Loans in an aggregate principal amount of
$2,994,274,082.99 (the “Second Additional Term A Loans”; the commitment of each
Second Additional Term A Lender to make a portion of such Second Additional Term
A Loans hereunder on the Second Incremental Amendment Effective Date (as defined
below) in an aggregate principal amount not to exceed the amount set forth
opposite such Second Additional Term A Lender’s name on Schedule I hereto, its
“Second Additional Term A Commitment”), the proceeds of which shall be used to
prepay (x) $2,520,625,000.00 of the outstanding Term B-1 Dollar Loans pursuant
to Section 2.11(a) of the Credit Agreement and (y) $473,649,082.99 of Term A
Loans outstanding immediately prior to the Second Incremental Effective Date
pursuant to Section 2.11(a) of the Credit Agreement and Section 1.04 below.

D. The Second Additional Term A Lenders party hereto have agreed to make the
Second Additional Term A Loans on the terms and conditions set forth herein.

 

1



--------------------------------------------------------------------------------

E. Section 9.02(b) of the Credit Agreement provides that any waiver, amendment
or modification of the Credit Agreement that by its terms affects the rights or
duties under the Credit Agreement of Lenders holding Loans or Commitments of a
particular Class (but not the Lenders holding Loans or Commitments of any other
Class) may be effected by an agreement or agreements in writing entered into by
Holdings, the Borrower Parties and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under
Section 9.02 of the Credit Agreement if such Class of Lenders were the only
Class of Lenders party to the Credit Agreement at the time of such waiver,
amendment or modification.

F. The provisions set forth in Section 1.04 below only affect the rights and
duties of Lenders holding Loans or Commitments under the Term A Facility and
therefore only the consent of the Required Term A Lenders is required to effect
the amendments set forth in Section 1.04 of this Amendment.

G. The Second Additional Term A Lenders party hereto, each in its capacity as a
Term A Lender under the Credit Agreement, have agreed to the amendments set
forth in Section 1.04 of this Amendment.

AGREEMENTS

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Borrowers, the Second Additional Term A Lenders party hereto and the
Administrative Agent hereby agree as follows:

ARTICLE I.

Incremental Term A Facility Amendment

SECTION 1.01. Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.03 of the Credit Agreement also apply to this Amendment.

SECTION 1.02. Second Additional Term A Commitments. (a) Subject to the terms and
conditions set forth herein, on the Second Incremental Amendment Effective Date
(as defined below), each Second Additional Term A Lender party hereto agrees
(i) that it shall be considered a Lender and a Term A Lender for all purposes
under the Loan Documents and agrees to be bound by the terms thereof and (ii) to
fund Second Additional Term A Loans in an aggregate principal amount equal to
its Second Additional Term A Commitment.

(b) Except as specifically set forth below, the terms and provisions of the
Second Additional Term A Loans shall be identical to the terms and provisions of
the Initial Term A Loans as in effect on the Second Incremental Amendment
Effective Date immediately prior to the effectiveness of this Amendment. The
aggregate amount of the Second Additional Term A Loans made under this Amendment
shall be $2,994,274,082.99 (and the Borrower and the Administrative Agent hereby
consent to such amount). The Borrowers shall use the proceeds of the Second
Additional Term A Loans as set forth in the recitals to this Amendment.

 

2



--------------------------------------------------------------------------------

(c) Each Second Additional Term A Lender, by delivering its signature page to
this Amendment and funding its Second Additional Term A Loans on the Second
Incremental Amendment Effective Date shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent and the Second Additional Term A Lenders on the Second
Incremental Amendment Effective Date.

(d) Pursuant to Section 2.20 of the Credit Agreement and subject to the terms
and conditions set forth herein, effective as of the Second Incremental
Amendment Effective Date, for all purposes of the Loan Documents, (i) the Second
Additional Term A Commitments shall constitute “Term A Commitments”, (ii) the
Second Additional Term A Loans shall constitute “Incremental Term A Loans”,
“Incremental Term Loans”, “Term A Loans” and “Term Loans” and (iii) each Second
Additional Term A Lender shall constitute an “Additional Lender”, a “Term A
Lender” and a “Lender” and shall have all the rights and obligations of a Lender
holding a Term A Commitment (or, following the making of the Second Additional
Term A Loans, a Term A Loan), and other related terms will have correlative
meanings mutatis mutandis.

SECTION 1.03. Amendment of Credit Agreement. (a) Effective as of the Second
Incremental Amendment Effective Date, the Credit Agreement is hereby amended as
follows:

(i) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01 of the Credit Agreement:

“August 2016 Reaffirmation Agreement” means the Reaffirmation Agreement dated as
of August 2, 2016, among the Borrowers, Holdings, the other Guarantors party
thereto, the Administrative Agent and the Collateral Agent.

“Second Additional Term A Commitment” has the meaning assigned thereto in the
Second Incremental Term A Facility Amendment.

“Second Additional Term A Lender” has the meaning assigned thereto in the Second
Incremental Term A Facility Amendment.

“Second Additional Term A Loan” has the meaning assigned thereto in the Second
Incremental Term A Facility Amendment.

“Second Incremental Term A Facility Amendment” means the Second Incremental Term
A Facility Amendment to this Agreement dated as of August 2, 2016, among
Holdings, the Borrowers, the Second Additional Term A Lenders party thereto and
the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Second Incremental Amendment Effective Date” has the meaning assigned thereto
in the Second Incremental Term A Facility Amendment.

(ii) The definition of “Class” set forth in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans, Term A Loans (other than Incremental Term Loans (other than
Additional Term A Loans and Second Additional Term A Loans)), Term B-1 Dollar
Loans (other than Incremental Term Loans), Term B-1 Euro Loans (other than
Incremental Term Loans), Term B-2 Loans, Incremental Term Loans, Incremental
Revolving Loans, Other Term Loans or Other Revolving Loans or (b) any
Commitment, refers to whether such Commitment is a Revolving Commitment, a Term
A Commitment, a Term B-1 Dollar Commitment, Term B-1 Euro Commitment, Term B-2
Commitment, an Incremental Term Commitment, an Incremental Revolving Commitment,
Other Term Commitment or Other Revolving Commitment and (c) any Lender, refers
to whether such Lender has a Loan or Commitment of a particular type of Loan or
Borrowing.”

(iii) The definition of “Interest Period” set forth in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating the last sentence
thereof as follows:

“Notwithstanding the foregoing, (a) the initial Interest Period for the
Borrowing of Additional Term A Loans will end on the last day of the Interest
Period then in effect for the Initial Term A Loans outstanding immediately prior
to the First Incremental Amendment Effective Date, and if the outstanding
Initial Term A Loans have more than one Interest Period in effect, the initial
Interest Periods for the Borrowing of Additional Term A Loans will end on the
last day of such Interest Periods then in effect (divided among such Interest
Periods on a ratable basis) and (b) the initial Interest Period for the
Borrowing of Second Additional Term A Loans will end on the last day of the
Interest Period then in effect for the Term A Loans outstanding immediately
prior to the Second Incremental Amendment Effective Date, and if the outstanding
Term A Loans have more than one Interest Period in effect, the initial Interest
Periods for the Borrowing of Second Additional Term A Loans will end on the last
day of such Interest Periods then in effect (divided among such Interest Periods
on a ratable basis).”

(iv) The definition of “Loan Documents” set forth in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “the Second Incremental Term A
Facility Amendment, the August 2016 Reaffirmation Agreement” after the text “the
First Incremental Term A Facility Amendment,” appearing in such definition.

 

4



--------------------------------------------------------------------------------

(v) The definition of “Security Documents” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the text “, the August 2016
Reaffirmation Agreement” after the text “Mortgages” appearing in such
definition.

(vi) The definition of “Term A Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Term A Commitment” means, (a) the Initial Term A Commitment, (b) the Additional
Term A Commitment and (c) the Second Additional Term A Commitment.”

(vii) The definition of “Term A Loans” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Term A Loans” means (a) the Initial Term A Loans (including, for the avoidance
of doubt, (i) the Additional Term A Loans made in accordance with Section 2.20
by the Additional Term A Lender on the First Incremental Amendment Effective
Date constituting Incremental Term A Loans and made pursuant to the First
Incremental Term A Facility Amendment and (ii) the Second Additional Term A
Loans made in accordance with Section 2.20 by the Second Additional Term A
Lenders on the Second Incremental Amendment Effective Date constituting Second
Incremental Term A Loans and made pursuant to the Second Incremental Term A
Facility Amendment) and (b) any other Incremental Term A Loans made by Term A
Lenders.”

(viii) Clause (a) of Section 2.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(i) Subject to the terms and conditions set forth herein, each applicable Term
A Lender agrees to make an Initial Term A Loan to the Borrower Parties on the
Effective Date denominated in dollars in a principal amount not exceeding its
Initial Term A Commitment, (ii) subject to the terms and conditions set forth in
the First Incremental Term A Facility Amendment, the Additional Term A Lender
agrees to make an Additional Term A Loan to the Borrower Parties on the First
Incremental Amendment Effective Date in an aggregate principal amount not to
exceed its Additional Term A Commitment and (iii) subject to the terms and
conditions set forth in the Second Incremental Term A Facility Amendment, each
Second Additional Term A Lender agrees to make a Second Additional Term A Loan
to the Borrower Parties on the Second Incremental Amendment Effective Date in an
aggregate principal amount not to exceed its Second Additional Term A
Commitment. The Initial Term A Loans, the Additional Term A Loans and the Second
Additional Term A Loans shall together constitute a single Class of Term Loans
for purposes of this Agreement in all respects, except that (i) interest on the
Additional Term A Loans shall commence to accrue from the First Incremental
Amendment Effective Date and (ii)

 

5



--------------------------------------------------------------------------------

interest on the Second Additional Term A Loans shall commence to accrue from the
Second Incremental Amendment Effective Date. Additional Term A Loans will
(i) initially be of the same Type and will have the same Interest Period as the
Initial Term A Loans outstanding immediately prior to the First Incremental
Amendment Effective Date and (ii) bear interest, until the last day of such
initial Interest Period, at the same rate as the Initial Term A Loans
outstanding immediately prior to the First Incremental Amendment Effective Date.
Second Additional Term A Loans will (i) initially be of the same Type and will
have the same Interest Period as the Term A Loans outstanding immediately prior
to the Second Incremental Amendment Effective Date and (ii) bear interest, until
the last day of such initial Interest Period, at the same rate as the Term A
Loans outstanding immediately prior to the Second Incremental Amendment
Effective Date. Amounts repaid or prepaid in respect of the Term A Loans may not
be reborrowed other than pursuant to the Voluntary Prepayment Incremental
Amount.”

(ix) Clause (a) of Section 2.08 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(a) Unless previously terminated (i) the Initial Term A Commitment shall
terminate upon the funding of the Initial Term A Loans on the Effective Date,
(ii) the Additional Term A Commitment shall terminate upon the funding of the
Additional Term A Loans on the First Incremental Amendment Effective Date,
(iii) the Second Additional Term A Commitment shall terminate upon the funding
of the Second Additional Term A Loans on the Second Incremental Amendment
Effective Date and (iv) the Term B Commitment shall terminate upon the funding
of the Term B Loans on the Effective Date. The Revolving Commitments shall
automatically terminate on the Revolving Maturity Date.”

(x) Clause (a) of Section 2.10 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Subject to adjustment pursuant to paragraph (d) of this Section 2.10, each
Borrower Party, severally and jointly, agrees that it shall repay Term A Loan
Borrowings in equal quarterly installments on the 15th day of each March, June,
September and December (commencing with June 15, 2016), (i) for the first twelve
quarters, an amount equal to 1.25550% of the sum of (A) the original aggregate
principal amount of the Initial Term A Loans on the Effective Date, (B) the
original aggregate principal amount of the Additional Term A Loans made on the
First Incremental Amendment Effective Date and (C) solely with respect to any
such date that is on or after September 15, 2016, the original aggregate
principal amount of the Second Additional Term A Loans made on the Second
Incremental Amendment Effective Date, (ii) for the succeeding four quarters, an
amount equal to 2.51101% of the sum of (A) the original aggregate principal
amount of the Initial Term A Loans on the Effective Date, (B)

 

6



--------------------------------------------------------------------------------

the original aggregate principal amount of the Additional Term A Loans made on
the First Incremental Amendment Effective Date and (C) the original aggregate
principal amount of the Second Additional Term A Loans made on the Second
Incremental Amendment Effective Date and (iii) thereafter until the Term A Loan
Maturity Date, an amount equal to 18.83257% of the sum of (A) the original
aggregate principal amount of the Initial Term A Loans on the Effective Date,
(B) the original aggregate principal amount of the Additional Term A Loans made
on the First Incremental Amendment Effective Date and (C) the original aggregate
principal amount of the Second Additional Term A Loans made on the Second
Incremental Amendment Effective Date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment; provided that if any such date is not a Business Day, such payment
shall be due on the next preceding Business Day.”

(xi) Clause (a) of Section 2.21 of the Credit Agreement is hereby amended to add
the following text after the last sentence thereof:

“For the avoidance of doubt, the proceeds of any Credit Agreement Refinancing
Indebtedness provided pursuant to this Section 2.21 by any Lender holding any of
the applicable Refinanced Debt may be applied to such Lender’s applicable
Refinanced Debt on a non-ratable basis.”

(xii) Section 3.16 of the Credit Agreement is hereby amended by amending and
restating the last sentence thereof as follows:

“The Borrower Parties will use the proceeds of (a) the Additional Term A Loans
made on the First Incremental Amendment Effective Date to prepay in whole the
outstanding Term B-2 Loans pursuant to Section 2.11(a) of the Credit Agreement
and (b) the Second Additional Term A Loans made on the Second Incremental
Amendment Effective Date to prepay (x) $2,520,625,000.00 of the outstanding Term
B-1 Dollar Loans pursuant to Section 2.11(a) of the Credit Agreement and
(y) $473,649,082.99 of Term A Loans outstanding immediately prior to the Second
Incremental Effective Date pursuant to Section 2.11(a) of the Credit Agreement
and Section 1.04 of the Second Incremental Term A Facility Amendment.”

(xiii) Section 5.10 of the Credit Agreement is hereby amended by amending and
restating the last sentence thereof as follows:

“Notwithstanding the foregoing, the Borrower Parties will use the proceeds of
(a) the Additional Term A Loans made on the First Incremental Amendment
Effective Date to prepay in whole the outstanding Term B-2 Loans pursuant to
Section 2.11(a) of the Credit Agreement and (b) the Second Additional Term A
Loans made on the Second Incremental Amendment Effective Date to prepay (x)

 

7



--------------------------------------------------------------------------------

$2,520,625,000.00 of the outstanding Term B-1 Dollar Loans pursuant to
Section 2.11(a) of the Credit Agreement and (y) $473,649,082.99 of Term A Loans
outstanding immediately prior to the Second Incremental Effective Date pursuant
to Section 2.11(a) of the Credit Agreement and Section 1.04 of the Second
Incremental Term A Facility Amendment.”

SECTION 1.04. Prepayment of Term A Loans . Each of the parties hereto hereby
consents and agrees that a portion of the Second Additional Term A Loans, in an
aggregate amount equal to $473,649,082.99 , shall be used to prepay Term A Loans
outstanding prior to the Second Incremental Amendment Effective Date and held by
Term A Lenders that have not, as of the Second Incremental Amendment Effective
Date, delivered to the Administrative Agent executed counterparts of the
proposed Second Amendment to the Credit Agreement, to be dated on or about
August 2, 2016, and that such prepayments may be made on a non-ratable basis.

SECTION 1.05. Amendment Effectiveness. This Amendment shall become effective as
of the first date (the “Second Incremental Amendment Effective Date”) on which
the following conditions have been satisfied or waived:

(a) The Administrative Agent (or its counsel) shall have received from (i) the
Borrowers, (ii) Holdings and (iii) each Second Additional Term A Lender party
hereto and, in the case of the amendments set forth in Section 1.04 hereof, the
Required Term A Lenders, either (x) counterparts of this Amendment signed on
behalf of such parties or (y) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmissions of signed signature pages) that such parties have signed
counterparts of this Amendment.

(b) The obligation of the Second Additional Term A Lenders party hereto to make
Second Additional Term A Loans on the Second Incremental Amendment Effective
Date is subject to the satisfaction of the following conditions:

(i) (x) Immediately before and after giving effect to this Amendment and the
borrowing of the Second Additional Term A Loans, the representations and
warranties of the Borrower Parties and Holdings set forth in the Section 3.01,
Section 3.02, Section 3.03(b)(i), Section 3.08, Section 3.15, Section 3.17(a)
and Section 3.17(b) of the Credit Agreement (in each case, related to the
entering into, borrowing under, guaranteeing under, and performance of the Loan
Documents, including this Amendment and the granting of Liens in the
Collateral), Section 3.14 and Section 3.19 of the Credit Agreement (together,
the “Incremental Specified Representations”), shall be true and correct in all
material respects on and as of the Second Incremental Amendment Effective Date,
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date except that, for purposes of this
Section 1.05(b)(i), such representations and warranties specifically referencing
(A) the “Effective Date” shall be understood to refer to the Second Incremental
Effective Date, (B) “this Agreement” shall be understood to refer to this
Amendment and (C) “the Transactions” shall be understood to refer to the
transactions contemplated under this Amendment to occur on the Second
Incremental

 

8



--------------------------------------------------------------------------------

Amendment Effective Date, including the borrowing of the Second Additional Term
A Loans; provided further that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the Second Incremental Effective Date or on such
earlier date, as the case may be and (y) at the time of the request by the
Borrowers pursuant to Section 2.20 of the Credit Agreement for additional Term A
Loans pursuant to this Amendment and after giving effect to this Amendment and
the borrowing of the Second Additional Term A Loans, no Event of Default shall
have occurred and be continuing under clause (a), (b), (h) or (i) of
Section 7.01 of the Credit Agreement.

(ii) The Administrative Agent and the Second Additional Term A Lenders shall
have received a certificate of a Responsible Officer of each of the Borrower
Parties dated the Second Incremental Amendment Effective Date, certifying
compliance with clause (i) above.

(iii) The Administrative Agent and the Second Additional Term A Lenders shall
have received written opinions (addressed to the Administrative Agent, the
Collateral Agent and the Second Additional Term A Lenders and dated the Second
Incremental Amendment Effective Date) of (i) Latham & Watkins LLP, special New
York counsel for the Loan Parties, (ii) Maples and Calder, Cayman Islands
counsel for the Loan Parties and (iii) Loyens & Loeff, Luxembourg counsel for
the Loan Parties.

(iv) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Borrower Party and Holdings certified, to the
extent applicable, as of a recent date by the applicable Governmental Authority;
provided that such documents shall not be required to be delivered if the
Borrower Parties and Holdings provide certifications that the applicable
Organization Documents delivered to the Administrative Agent in connection with
the Credit Agreement remain in full force and effect and have not been amended,
modified, revoked or rescinded since the date of delivery, (ii) signature and
incumbency certificates of the Responsible Officers of each Borrower Party and
Holdings executing the Loan Documents to which it is a party; provided that such
incumbency certificates shall not be required to be delivered if the Borrower
Parties and Holdings provide certifications that the applicable incumbency
certificates delivered to the Administrative Agent in connection with the Credit
Agreement remain true and correct since the date of delivery, (iii) resolutions
of the Board of Directors and/or similar governing bodies of each Borrower Party
and Holdings approving and authorizing the execution, delivery and performance
of this Amendment, certified as of the Second Incremental Amendment Effective
Date by its secretary, an assistant secretary or a Responsible Officer as being
in full force and effect without modification or amendment and (iv) a good
standing certificate (to the extent such concept exists and delivery is
customary in the applicable jurisdiction) from the applicable Governmental
Authority of each Borrower Party and Holdings’ jurisdiction of incorporation,
organization or formation.

(v) The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements set forth in Section 2.03 of the Credit
Agreement requesting that the Second Additional Term A Lenders make the Second
Additional Term A Loans to the Borrower Parties on the Second Incremental
Amendment Effective Date.

 

9



--------------------------------------------------------------------------------

(vi) Each Loan Party shall have entered into the August 2016 Reaffirmation
Agreement.

(vii) The Administrative Agent shall have received a completed “Life-of- Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property, and, if any part of such Mortgaged Property
is located in a special flood hazard area, (i) a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower,
and (ii) certificates of insurance evidencing the insurance required by
Section 5.07(b) of the Credit Agreement.

(c) The Administrative Agent shall have received, in immediately available
funds, payment or reimbursement of all reasonable and documented or invoiced
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document to the extent invoiced at least two Business Days prior to the Second
Incremental Amendment Effective Date. The Administrative Agent shall have
received the fees payable under the fee letter, dated as of the date hereof,
among the Administrative Agent, Lenders and Holdings in accordance with the
terms thereof.

Notwithstanding the foregoing, the amendment effected hereby shall not become
effective and the obligations of the Second Additional Term A Lenders hereunder
to make Second Additional Term A Loans will automatically terminate if each of
the conditions set forth or referred to in Section 1.05 hereof has not been
satisfied or waived at or prior to 5:00 p.m., New York City time, on August 2,
2016.

SECTION 1.06. Post-Closing Conditions. (a) Not later than 60 days after the
Second Incremental Amendment Effective Date (or such later date as to which the
Administrative Agent may agree reasonably agree), with respect to each Mortgaged
Property, the Borrowers shall deliver or cause to be delivered the following
documents, in form and substance reasonably satisfactory to the Administrative
Agent:

 

  (i) an amendment to the existing Mortgage (the “Mortgage Amendment”) to
reflect the matters set forth in this Amendment, duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;

 

  (ii) opinions of counsel, covering, among other things, the due authorization,
execution, delivery and enforceability of the applicable Mortgage, as the same
has been amended by the Mortgage Amendment;

 

  (iii) a date down endorsement to the existing title policy (or, where such
endorsement is not available, a new title policy), which shall insure that, as
of the date of such endorsement or new title policy, the Mortgaged Property is
free and clear of all defects and encumbrances other than Permitted
Encumbrances;

 

10



--------------------------------------------------------------------------------

  (iv) evidence of payment by the Borrowers of all applicable title insurance
premiums, search and examining charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above and the issuance of the date down endorsements or new title policies
referred to above; and

 

  (v) such affidavits, certificates, information or instruments of
indemnification as shall be required to induce the title company to issue the
endorsement or new title policy referred to above.

ARTICLE II.

Miscellaneous

SECTION 2.01. Representations and Warranties. (a) To induce the other parties
hereto to enter into this Amendment, the Borrowers represent and warrant to each
of the Lenders, including the Second Additional Term A Lenders, the
Administrative Agent and the Collateral Agent that, as of the Second Incremental
Amendment Effective Date and after giving effect to the transactions and
amendments to occur on the Second Incremental Amendment Effective Date, this
Amendment has been duly authorized, executed and delivered by each of Holdings
and each of the Borrowers and constitutes, and the Credit Agreement, as amended
hereby on the Second Incremental Amendment Effective Date, will constitute, its
legal, valid and binding obligation, enforceable against Holdings, the Borrowers
and, pursuant to the other Loan Documents to which it is a party, each of the
other Loan Parties in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) Immediately before and after giving effect to this Amendment and the
borrowing of the Second Additional Term A Loans, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects on and as of the Second Incremental Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent (i) such representations and warranties expressly relate to
an earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date) or (ii) such
representations and warranties are qualified as to “materiality,” “Material
Adverse Effect” or similar language (in which case such representation and
warranties are true and correct in all respects as of the Second Incremental
Amendment Effective Date or as of such earlier date, as the case may be).

(c) (x) Immediately before and after giving effect to this Amendment and the
borrowing of the Second Additional Term A Loans, the Incremental Specified
Representations shall be true and correct in all material respects on and as of
the Second Incremental Amendment Effective Date, provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier

 

11



--------------------------------------------------------------------------------

date except that, for purposes of this Section 2.01(c), such representations and
warranties specifically referring to (A) the “Effective Date” shall be
understood to refer to the Second Incremental Effective Date, (B) “this
Agreement” shall be understood to refer to this Amendment and (C) “the
Transactions” shall be understood to refer to the transactions contemplated
under this Amendment to occur on the Second Incremental Amendment Effective
Date, including the borrowing of the Second Additional Term A Loans; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the Second Incremental Effective Date or on such
earlier date, as the case may be and (y) at the time of the request by the
Borrowers pursuant to Section 2.20 of the Credit Agreement for additional Term A
Loans pursuant to this Amendment and after giving effect to this Amendment and
the borrowing of the Second Additional Term A Loans, no Event of Default shall
have occurred and be continuing under clause (a), (b), (h) or (i) of
Section 7.01 of the Credit Agreement.

(d) Immediately after the consummation of the transactions contemplated un-der
this Amendment to occur on the Second Incremental Amendment Effective Date, the
Borrowers and their Subsidiaries are, on a consolidated basis after giving
effect to the transactions contemplated under this Amendment to occur on the
Second Incremental Amendment Effective Date, Solvent.

SECTION 2.02. Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to establish a precedent for purposes of interpreting the
provisions of the Credit Agreement or entitle any Loan Party to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply to and be effective only with respect to the provisions of
the Credit Agreement and the other Loan Documents specifically referred to
herein.

(b) On and after the Second Incremental Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Credit Agreement, as amended hereby. This Amendment
shall constitute an Incremental Facility Amendment entered into pursuant to
Section 2.20 of the Credit Agreement and a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

SECTION 2.03. Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the state of New York. The provisions of
Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Amendment to
the same extent as if fully set forth herein.

 

12



--------------------------------------------------------------------------------

SECTION 2.04. Costs and Expenses. The Borrowers agree to reimburse the
Administrative Agent and its Affiliates (without duplication) for reasonable and
documented or invoiced out of pocket expenses incurred in connection with this
Amendment and the transactions contemplated hereby, including the reasonable
fees, charges and disbursements of Simpson Thacher & Bartlett LLP, counsel for
the Administrative Agent and to the extent reasonably determined by the
Administrative Agent to be necessary one local counsel in each relevant
jurisdiction, in each case, consistent with Section 9.03 of the Credit
Agreement.

SECTION 2.05. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Amendment by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof.

SECTION 2.06. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 2.07. Tax Matters. The Borrowers and the Administrative Agent have
determined that, for U.S. federal income tax purposes, the Second Additional
Term A Loans should be treated as a qualified reopening of the existing Term A
Loans.

[signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.

 

AVAGO TECHNOLOGIES CAYMAN HOLDINGS LTD.,

as Holdings

By:  

/s/ Patricia McCall

  Name: Patricia McCall   Title: Director

AVAGO TECHNOLOGIES CAYMAN FINANCE LIMITED

    as Borrower

By:  

/s/ Patricia McCall

  Name: Patricia McCall   Title: Director BC LUXEMBOURG S.À R.L., a private
limited

liability company (société à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, Grand Duchy of Luxembourg, having its registered
office at 3A, Sentier de l’Esperance, L-1474 Luxembourg, Grand-Duchy of
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B 201613 and with a share capital of US $20,000, as Borrower

By:  

/s/ Patricia McCall

  Name: Patricia McCall   Title: Authorized Signatory

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent BY  

/s/ Anthea Del Bianco

  Name: Anthea Del Bianco   Title: Vice President

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Second

Additional Term A Lender

BY  

/s/ Christopher Joseph

  Name: Christopher Joseph   Title: Vice President

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a

Second Additional Term A Lender

BY  

/s/ Diane Emanuel

  Name: Diane Emanuel   Title: Managing Director

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a

Second Additional Term A Lender

BY  

/s/ Susan M. Olsen

  Name: Susan M. Olsen   Title: Vice President

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a

Second Additional Term A Lender

BY  

/s/ Daniel Guevara

  Name: Daniel Guevara   Title: Authorized Signatory

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Second Additional Term A Lender

BY  

/s/ Anca Trifan

  Name: Anca Trifan   Title: Managing Director BY  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a

Second Additional Term A Lender

BY  

/s/ James Weinstein

  Name: James Weinstein   Title: Managing Director

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a

Second Additional Term A Lender

BY  

/s/ Peter Thauer

  Name: Peter Thauer   Title: Managing Director

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a

Second Additional Term A Lender

BY  

/s/ Thomas Quigley

  Name: Thomas Quigley   Title: Senior Vice President

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Second Additional Term A Lender

BY  

/s/ Matthew Antioco

  Name: Matthew Antioco   Title: Vice President

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a

Second Additional Term A Lender

BY  

/s/ Theodore Brown

  Name: Theodore Brown   Title: Authorized Signatory

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

DBS Bank Ltd.,

Second Additional Term A Lender

BY  

/s/ Santanu Mitra

  Name: Santanu Mitra   Title: Senior Vice President

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a

Second Additional Term A Lender

BY  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title: Vice President

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

Bank of Montreal, as a

Second Additional Term A Lender

BY  

/s/ Michael Kus

  Name: Michael Kus   Title: Managing Director

 

[Signature Page to Avago Second Incremental Term Facility Amendment]



--------------------------------------------------------------------------------

Schedule 1

Second Additional Term A Commitments

 

Name of Lender

   Second Additional Term A Commitment  

Bank of America, N.A.

   $     

Royal Bank of Canada

  

Citibank, N.A.

  

Deutsche Bank AG New York Branch

  

Mizuho Bank, Ltd.

  

Barclays Bank PLC

  

Sumitomo Mitsui Banking Corporation

  

Wells Fargo Bank, N.A.

  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

  

JPMorgan Chase Bank, N.A.

  

The Bank of Nova Scotia

  

DBS Bank Ltd.

  

Bank of Montreal

     

 

 

 

Total

   $ 2,994,274,082.99      

 

 

 